DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 9/30/2019. This action is Non-Final. Claims 1-20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of copending Application No. 14755789 (reference application) and claims 1 – 9 of copending Application No. 15080437. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented. The subject matter claimed in the instant application is fully disclosed in the referenced patents and would be covered by any patent granted on the instant application which is claiming common subject matter. Therefore, claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 15 of U.S. Patent No. 10/803,020 in view of claims 1 – 9 of U.S. Patent No. 10/430,084.

15080437 (10/430,084)
14755789 (10/803,020)
1.    (Currently Amended)    A method for deduplicating data across multiple
distributed file systems including a first distributed file system and a second distributed file system, the method comprising:
transmitting a write request from a client to a first metadata server (MDS), wherein the write request comprises an object identifier associated with a data object;
receiving an object store location for an object store from the first MDS; transmitting a metadata request to the object store using the object store location prior to transmitting the data object, wherein the metadata request includes the object identifier;, receiving a metadata response from the object store to the metadata request; determining the metadata response contains an object designator; transmitting a commit request to the first MDS; and
incrementing a count associated with the object designator in an object version manager that is shared by the multiple distribute file systems, wherein the object designator tracks how many instances of the data object exist in the first and second distributed file systems.

2.    (Original) The method of claim 1, wherein the object version manger resides on one of the first MDS and the second MDS.

S. (Currently Amended) The method of claim 1, further comprising decrementing the count associated with object designator when the data object is deleted from a#-t.he object store.
1. (Currently Amended) A method for deduplicating data across multiple distributed file systems, the method comprising:
providing an object version manager that is accessible by a first distributed file system associated with a first metadata server ("MDS") and that is accessible by a second distributed file system associated with a second MDS, wherein the first distributed file system is separate from the second distributed file system;
transmitting a write request from a client to the first MDS a first meta data server ("MDS")
included in multiple distributed file systems, wherein the write request comprises an object
identifier associated with a data object;
receiving an object store location for an object store from the first MDS;
transmitting a metadata request to the object store using the object store location prior
to transmitting the data object, wherein the metadata request includes the object identifier and wherein the object store is separate from the first MDS;
receiving a metadata response from the object store to the metadata request;
determining the metadata response contains an object designator; and
incrementing a count associated with a mapping between the object identifier and the
object designator, wherein the mapping resides on an in the object version manager shared with a the second MDS included in the second distributed file system; multiple distributed file systems,
wherein the first MDS is associated with a first tenant and the second MDS is associated with a second tenant, and
tracking how many instances of the data object are stored in the first distributed file system and in the second distributed file system multiple distributed file systems using the object version manager and the object designator; and
maintaining the count in the object version manager and apart from the first distributed
file system and the second distributed file system; and
globally deduplicating data objects common to the first distributed file system and the
second distributed file system using the object version manager.
2. (Currently Amended) The method of claim 1, wherein the object version manger
resides on one of the first MDS and the second MDS.
3. (Currently Amended) The method of claim 1, wherein the object version manager
resides in the object store.
1. (Currently Amended) A method for deduplicating data on a distributed file system, the method comprising:

transmitting a write request from a client to a metadata server (“MDS”), wherein the write request comprises an object identifier associated with a data object, wherein the MDS maintains metadata identifying locations of data objects stored in object stores included in the distributed file system;

receiving an object store location for an object store from the MDS and a first object designator assigned to the data object by the MDS-is-sessasss-tc thoayeiie-raguest, wherein the object store is separate from the MDS and wherein the object store stores data objects, wherein dedusteatiandeduplicating the data object by:

transmitting a metadata request to the object store using the object store location, wherein the metadata request includes the object identifier;

receiving a metadata response from the object store;

| determining whether the metadata response contains a second object sesisnater;

transmitting a commit request to the MDS that includes the second object designator in response to determining the metadata response contains the second object designator, wherein the second object designator allows a number of instances of the data object in the distributed file system to be determined; and

transmitting the data object that includes the first object designator to the object store in response to determining the metadata response does not contain any object designator and transmitting a commit request to the MDS that includes the first object designator.

2. (Original) The method of claim 1, wherein the metadata request is a HEAD request.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1 – 11) and non-transitory computer readable medium (claims 12 – 20) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “software per se” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite the abstract idea of deduplicating data across multiple distributed file systems, which falls within the abstract idea of a mental process. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: 
A method for deduplicating data across multiple distributed file systems including a first distributed file system and a second distributed file system, the method comprising: transmitting a write request from a client to a first metadata server (MDS), wherein the write request comprises an object identifier associated with a data object; receiving an object store location for an object store from the first MDS; transmitting a metadata request to the object store using the object store location prior to transmitting the data object, wherein the metadata request includes the object identifier; receiving a metadata response from the object store to the metadata request; determining the metadata response contains an object designator; transmitting a commit request to the first MDS; and incrementing a count associated with the object designator in an object version manager that is shared by the multiple distribute file systems, wherein the object designator tracks how many instances of the data object exist in the first and second distributed file systems.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to deduplicating data across multiple distributed file systems (claim 1). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount a particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to object identifier associated with a data object, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/ Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation object identifier associated with a data object is performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2 – 11 and 13 – 20 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of object identifier associated with a data object, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al., U.S. Patent Application Publication No.: 2010/0332401 (Hereinafter “Prahlad”) and further in view of Bestler, U.S. Patent Application Publication No.: 2014/0304357 (Hereinafter “Bestler”).
Regarding claim 1, Prahlad teaches a method for deduplicating data across multiple distributed file systems including a first distributed file system and a second distributed file system, the method comprising:
transmitting a write request from a client to a first metadata server (MDS), wherein the write request comprises an object identifier associated with a data object (Prahlad [0126]: The cloud storage submodule 236, during a period of its operation, may receive a series of similar requests for the submodule to transfer data to a target cloud storage site (e.g., cloud storage site 115A); each individual request in the series may only involve a small amount of data (e.g., a few data blocks or a small data object such as an email).  For example, since the system may utilize cloud storage submodule to transfer data to cloud storage sites 115A-N during containerized deduplication, it may receive a series of similar file requests (e.g., to write several small email data objects to the same target container file on the same target cloud storage site).);
receiving an object store location for an object store from the first MDS (Prahlad [0161]: In some cases, instead of always placing in the "N" file 508 data objects that do not meet the above criteria for deduplication, the deduplication module 299 generates an identifier for the data object, looks up the identifier in the deduplication database 297 to see if the data object has already been stored, and if not, places it in the "S" file 508.  If the data object has already been stored, the deduplication module would then add a pointer to the location of the instance of the previously stored data object in the metadata file 504.  For example, this variation on the process could be used to deduplicate metadata instead of always storing it in the "N" file 506.); 
transmitting a metadata request to the object store using the object store location prior to transmitting the data object (Prahlad [0149]: In some examples, instead of the clients 130 sending the data objects to the deduplication module 299 and the deduplication module 299 generating the identifiers, the clients 130 can themselves generate an identifier for each data object and transmit the identifiers to the deduplication module 299 for lookup in the deduplication database 297.), wherein the metadata request includes the object identifier (Prahlad [0061]: In conjunction with creating secondary copies in cloud storage sites 115A-N, the secondary storage computing device 165 may also perform local content indexing and/or local object-level, sub-object-level or block-level deduplication when performing storage operations involving various cloud storage sites 115A-N.); 
Prahlad does not teach, receiving a metadata response from the object store to the metadata request; determining the metadata response contains an object designator; transmitting a commit request to the first MDS; and incrementing a count associated with the object designator in an object version manager that is shared by the multiple distribute file systems, wherein the object designator tracks how many instances of the data object exist in the first and second distributed file systems. However, Bestler [0444] teaches, “The presently-disclosed object storage system provides: A) methods for distributing and retrieving chunks using multicast addressing; B) methods for reliable and optimal multicast transmission of chunks by negotiating rendezvous to reserve a Rendezvous Group for a specific transmission during a specific time window; and C) methods for maintaining a shared and distributed Hash Allocation Table without central bottlenecks that could become single points of failure.” Furthermore, Bestler [0090] teaches, “In an exemplary selection method, all members of the Negotiating group receive a proposal to store the new chunk (i.e. a Put Proposal) via multicast-addressed UDP datagrams, without adding extra transmission burden on the source server.  The source chooses the Negotiating Group by mapping the appropriate Chunk Hash ID to a Distributed Hash Allocation Table so as to specify the membership of the Negotiating Group and identify its members.  A Chunk Hash ID may be a cryptographic hash of either a chunk's payload (for chunks that hold only payload) or of the identity of the object (for chunks holding metadata).  In an exemplary embodiment, this mapping is accomplished by indexing one row from a shared Distributed Hash Allocation Table.  In an exemplary implementation, each chunk may have a unique identifier that effectively incorporates distributed deduplication into the distribution algorithm, making the implementation highly tailored for document storage applications.  There are existing techniques that allow distributed deduplication to co-exist with the provision of cryptographic protection for document content.”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Prahlad et al. to the Bestler et al.'s system by adding the feature of unique identifier metadata.  Ordinarily skilled artisan would have been motivated to do so to provide Prahlad’s system with enhanced deduplication of data (see Bestler [Abstract], [0090], [0176] and [0180]).  In addition, both references (Prahlad and Bestler) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data storage.  This close relation of data storage and deduplication suggests a high expectation of success when combined.
Regarding claim 2, the method of claim 1, wherein the object version manger resides on one of the first MDS and the second MDS (Prahlad [0162]: FIG. 5C illustrates a data structure 520 for the metadata file 504.  The data structure 520 consists of one or more stream headers 522 and stream data 524.  The stream header 522 describes a data object contained in an "N" file 506 or an "S" file 508 (e.g., its location, its size, an offset within the file, etc.). … Each time the deduplication module 299 places a data object in the "S" file 508, the deduplication module 299 adds a stream header 522 and corresponding stream data 524 to the metadata file 504.).
Regarding claim 3, the method of claim 1, further comprising decrementing the count associated with object designator when the data object is deleted from the object store (Prahlad [0197]: Alternatively, the clients 130 may transmit only the identifiers to the deduplication module 299 for lookup in the deduplication database 297.  If the deduplication module 299 determines that an instance of a block has not already been stored on the cloud storage site 115, the deduplication module 299 can instruct the client 130 to send a copy of the block to the deduplication module, which it then stores on the cloud storage site 115.  Alternatively, the client 130 itself can send the copy of the block to the cloud storage site 115.).
Regarding claim 4, the method of claim 1, cross-checking the count before incrementing the count associated with the object designator (Prahlad [0104]: Within the management light index 245, each data file may also be associated with a token that uniquely identifies the data file.  In some embodiments, however, the token may not be unique for all data files in the management light index 245; instead, the combination of the token with another data field (e.g., the associated client 130) may be unique.).
Regarding claim 5, the method of claim 1, wherein the instances of the data object exist in different directories (Prahlad [0146]: The deduplication database 297 utilizes one or more tables or other data structures to store the identifiers of the data objects that have already been stored on a cloud storage site 115.  In one implementation, the system may store multiple copies of a data object, but only one copy of the data object with each of multiple, different cloud storage sites, and the data structure described herein facilitates that process.).
Regarding claim 6, the method of claim 1, wherein the data object is deduplicated at the object store and wherein a deduplicated data object is associated with multiple instances of the deduplicated data object (Prahlad [0146]: First, the deduplication module 299 generates an identifier for a data object.  After generating the identifier for a data object, the deduplication module 299 determines whether it should be stored to the cloud storage site 115 as a secondary copy (e.g., a backup copy) of the data of the clients 130.  To determine this, the deduplication module 299 accesses the deduplication database 297 to check if a copy or sufficient number of copies or instances of the data object have already been appropriately stored on a cloud storage site 115.).
Regarding claim 7, the method of claim 1, wherein the first and second distributed file systems are associated with different tenants (Prahlad [0309]: The arrangement 2102 may permit multiple "tenants" to use a single SAAS system 2102 since the various clients 130 may be associated with different entities (e.g., different companies).).
Regarding claim 8, the method of claim 1, wherein the count is associated with a mapping the object identifier and the object designator (Bestler [0090]: A Chunk Hash ID may be a cryptographic hash of either a chunk's payload (for chunks that hold only payload) or of the identity of the object (for chunks holding metadata).  In an exemplary embodiment, this mapping is accomplished by indexing one row from a shared Distributed Hash Allocation Table.  In an exemplary implementation, each chunk may have a unique identifier that effectively incorporates distributed deduplication into the distribution algorithm, making the implementation highly tailored for document storage applications.  There are existing techniques that allow distributed deduplication to co-exist with the provision of cryptographic protection for document content.).
Regarding claim 9, the method of claim 1, further comprising globally deduplicating data objects common to the first distributed file system and the second distributed file system (Bestler [0049]: Another Object Storage system, the Hadoop Distributed File System (HDFS), partially addresses this problem by serializing replication of new content.  The content source puts to a first storage server, which then replicates that chunk to a second storage server, which then replicates it to a third storage server.  If the server performs replication on a cut-through basis, the impact on an isolated put transaction would appear to be minimal (two times the cut-through latency, which might be as small as a single Ethernet frame for each hop).).
Regarding claim 10, the method of claim 1, wherein the first MDS maintains metadata identifying locations of data objects stored in object stores including the object store in the first distributed file system (Bestler [0426]: In contrast, the presently-disclosed object storage system provides distributed control of location selection in a manner that accommodates dynamic loading of servers when making those decisions.  This enables the optimization of allocation across storage servers for both storage capacity and dynamic load balancing of the depth of work queues.  Hence, the total capacity of the storage cluster, both in terms of TBs (terabytes) of storage and IOPs (input/output operations), can be utilized in an optimized manner even when the cluster has scaled beyond the control of a single metadata server.).
Regarding claim 11, the method of claim 1, wherein the first distributed file system is associated with a plurality of object stores, further comprising deduplicating the data object at each of the object stores, wherein the data object is deduplicated when each of the object stores has at most a single instance of the data object (Prahlad [0150]: The deduplication module 299 can support encrypted data objects.  For example, one client 130 could generate an identifier for a data object, and then encrypt it using one encryption algorithm.  Another client 130 could generate an identifier for another data object, and then encrypt it using another encryption algorithm.  If the two data objects are identical (meaning the two objects have the same data, while their metadata, such as ACLs or descriptors, could be different), they will both have the same identifier.  The deduplication module 299 can then store both encrypted instances of the data object or only a single encrypted instance (or a reduced number of encrypted instances).  In some examples, the deduplication module 299 stores a key or other mechanism to be used to encrypt and/or decrypt data.  The deduplication module 299 can also support compressed data objects.  In general, the same compression algorithm may be used to compress data objects.  Therefore, the deduplication module 299 can generate an identifier for a data object before or after it has been compressed.).
Regarding claim 12, Prahlad teaches a non-transitory computer readable medium comprising computer executable instructions configured to perform a method for deduplicating data across multiple distributed file systems including a first distributed file system and a second distributed file system, the method comprising:
transmitting a write request from a client to a first metadata server (MDS), wherein the write request comprises an object identifier associated with a data object (Prahlad [0126]: The cloud storage submodule 236, during a period of its operation, may receive a series of similar requests for the submodule to transfer data to a target cloud storage site (e.g., cloud storage site 115A); each individual request in the series may only involve a small amount of data (e.g., a few data blocks or a small data object such as an email).  For example, since the system may utilize cloud storage submodule to transfer data to cloud storage sites 115A-N during containerized deduplication, it may receive a series of similar file requests (e.g., to write several small email data objects to the same target container file on the same target cloud storage site).);
receiving an object store location for an object store from the first MDS (Prahlad [0051]: Methods are disclosed for identifying suitable storage locations, including suitable cloud storage sites, for data files subject to a storage policy.  Further, systems and methods for providing a cloud gateway and a scalable data object store within a cloud environment are disclosed.);
transmitting a metadata request to the object store using the object store location prior to transmitting the data object, wherein the metadata request includes the object identifier (Prahlad [0161]: In some cases, instead of always placing in the "N" file 508 data objects that do not meet the above criteria for deduplication, the deduplication module 299 generates an identifier for the data object, looks up the identifier in the deduplication database 297 to see if the data object has already been stored, and if not, places it in the "S" file 508.  If the data object has already been stored, the deduplication module would then add a pointer to the location of the instance of the previously stored data object in the metadata file 504.  For example, this variation on the process could be used to deduplicate metadata instead of always storing it in the "N" file 506.);
receiving a metadata response from the object store to the metadata request; determining the metadata response contains an object designator (Prahlad [0319]: As shown in FIG. 22, each object server node 2208 may comprise an object server agent 2210, an ingestion database 2212, and a primary data store 2214.  An object server agent 2210 may be built on Linux for performance and to make it economical to scale the number of object server nodes 2208 as needed.  An object server agent 2210 provides a REST interface or other web-based interface to clients 2202 to write, read, retrieve, and manipulate data ingested by the object server node 2208, and stored therein or in associated secondary cloud storage sites 115.);
Prahlad does not teach, transmitting a commit request to the first MDS; and incrementing a count associated with the object designator in an object version manager that is shared by the multiple distribute file systems, wherein the object designator tracks how many instances of the data object exist in the first and second distributed file systems. However, Bestler [0444] teaches, “The presently-disclosed object storage system provides: A) methods for distributing and retrieving chunks using multicast addressing; B) methods for reliable and optimal multicast transmission of chunks by negotiating rendezvous to reserve a Rendezvous Group for a specific transmission during a specific time window; and C) methods for maintaining a shared and distributed Hash Allocation Table without central bottlenecks that could become single points of failure.” Furthermore, Bestler [0090] teaches, “In an exemplary selection method, all members of the Negotiating group receive a proposal to store the new chunk (i.e. a Put Proposal) via multicast-addressed UDP datagrams, without adding extra transmission burden on the source server.  The source chooses the Negotiating Group by mapping the appropriate Chunk Hash ID to a Distributed Hash Allocation Table so as to specify the membership of the Negotiating Group and identify its members.  A Chunk Hash ID may be a cryptographic hash of either a chunk's payload (for chunks that hold only payload) or of the identity of the object (for chunks holding metadata).  In an exemplary embodiment, this mapping is accomplished by indexing one row from a shared Distributed Hash Allocation Table.  In an exemplary implementation, each chunk may have a unique identifier that effectively incorporates distributed deduplication into the distribution algorithm, making the implementation highly tailored for document storage applications.  There are existing techniques that allow distributed deduplication to co-exist with the provision of cryptographic protection for document content.”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Prahlad et al. to the Bestler et al.'s system by adding the feature of unique identifier metadata.  Ordinarily skilled artisan would have been motivated to do so to provide Prahlad’s system with enhanced deduplication of data (see Bestler [Abstract], [0090], [0176] and [0180]).  In addition, both references (Prahlad and Bestler) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data storage.  This close relation suggests a high expectation of success when combined.
Regarding claim 13, the non-transitory computer readable medium of claim 12, wherein the object version manger resides on one of the first MDS and the second MDS (Prahlad [0162]: FIG. 5C illustrates a data structure 520 for the metadata file 504.  The data structure 520 consists of one or more stream headers 522 and stream data 524.  The stream header 522 describes a data object contained in an "N" file 506 or an "S" file 508 (e.g., its location, its size, an offset within the file, etc.). … Each time the deduplication module 299 places a data object in the "S" file 508, the deduplication module 299 adds a stream header 522 and corresponding stream data 524 to the metadata file 504.).
Regarding claim 14, the non-transitory computer readable medium of claim 12, the method further comprising decrementing the count associated with object designator when the data object is deleted from the object store (Prahlad [0197]: Alternatively, the clients 130 may transmit only the identifiers to the deduplication module 299 for lookup in the deduplication database 297.  If the deduplication module 299 determines that an instance of a block has not already been stored on the cloud storage site 115, the deduplication module 299 can instruct the client 130 to send a copy of the block to the deduplication module, which it then stores on the cloud storage site 115.  Alternatively, the client 130 itself can send the copy of the block to the cloud storage site 115.).
Regarding claim 15, the non-transitory computer readable medium of claim 12, the method further comprising cross-checking the count before incrementing the count associated with the object designator (Prahlad [0104]: Within the management light index 245, each data file may also be associated with a token that uniquely identifies the data file.  In some embodiments, however, the token may not be unique for all data files in the management light index 245; instead, the combination of the token with another data field (e.g., the associated client 130) may be unique.).
Regarding claim 16, the non-transitory computer readable medium of claim 12, wherein the instances of the data object exist in different directories, and wherein the data object is deduplicated at the object store and wherein a deduplicated data object is associated with multiple instances of the deduplicated data object (Prahlad [0146]: The deduplication database 297 utilizes one or more tables or other data structures to store the identifiers of the data objects that have already been stored on a cloud storage site 115.  In one implementation, the system may store multiple copies of a data object, but only one copy of the data object with each of multiple, different cloud storage sites, and the data structure described herein facilitates that process.).
Regarding claim 17, the non-transitory computer readable medium of claim 12, wherein the first and second distributed file systems are associated with different tenants (Prahlad [0309]: The arrangement 2102 may permit multiple "tenants" to use a single SAAS system 2102 since the various clients 130 may be associated with different entities (e.g., different companies).).
Regarding claim 18, the non-transitory computer readable medium of claim 12, wherein the count is associated with a mapping the object identifier and the object designator, wherein the first MDS maintains metadata identifying locations of data objects stored in object stores including the object store in the first distributed file system (Bestler [0426]: In contrast, the presently-disclosed object storage system provides distributed control of location selection in a manner that accommodates dynamic loading of servers when making those decisions.  This enables the optimization of allocation across storage servers for both storage capacity and dynamic load balancing of the depth of work queues.  Hence, the total capacity of the storage cluster, both in terms of TBs (terabytes) of storage and IOPs (input/output operations), can be utilized in an optimized manner even when the cluster has scaled beyond the control of a single metadata server.).
Regarding claim 19, the non-transitory computer readable medium of claim 12, the method further comprising globally deduplicating data objects common to the first distributed file system and the second distributed file system (Bestler [0049]: Another Object Storage system, the Hadoop Distributed File System (HDFS), partially addresses this problem by serializing replication of new content.  The content source puts to a first storage server, which then replicates that chunk to a second storage server, which then replicates it to a third storage server.  If the server performs replication on a cut-through basis, the impact on an isolated put transaction would appear to be minimal (two times the cut-through latency, which might be as small as a single Ethernet frame for each hop).).
Regarding claim 20, the non-transitory computer readable medium of claim 12, wherein the first distributed file system is associated with a plurality of object stores, the method further comprising deduplicating the data object at each of the object stores, wherein the data object is deduplicated when each of the object stores has at most a single instance of the data object (Prahlad [0150]: The deduplication module 299 can support encrypted data objects.  For example, one client 130 could generate an identifier for a data object, and then encrypt it using one encryption algorithm.  Another client 130 could generate an identifier for another data object, and then encrypt it using another encryption algorithm.  If the two data objects are identical (meaning the two objects have the same data, while their metadata, such as ACLs or descriptors, could be different), they will both have the same identifier.  The deduplication module 299 can then store both encrypted instances of the data object or only a single encrypted instance (or a reduced number of encrypted instances).  In some examples, the deduplication module 299 stores a key or other mechanism to be used to encrypt and/or decrypt data.  The deduplication module 299 can also support compressed data objects.  In general, the same compression algorithm may be used to compress data objects.  Therefore, the deduplication module 299 can generate an identifier for a data object before or after it has been compressed.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chaney, US 2014/0059017, Data Relationships Storage Platform
Vijayan, US 2014/0188812, Restoration of Centralized Data Storage Manager, such as data storage manager in a hierarchical data storage system
Brockway, US 2011/0093471, Legal Compliance, Electronic Discovery and Electronic Document Handling of Online and Offline Copies of Data
Gipp, US 9,424,269, Systems and Methods for Deduplicating Archive Objects
Shim, US 9,189,414, File Indexing Using an Exclusion List of a Deduplicated Cache System of a Storage System
Chaney, US 2014/0059017, Data Relationships Storage Platform
Sabaa, US 2011/0307447, Inline Wire Speed Deduplication System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154


/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154